UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 94.96% $253,288,041 (Cost $263,871,697) Consumer Discretionary 15.49% 41,324,779 Auto Components 0.25% Gentex Corp. 11,500 325,910 Johnson Controls, Inc. 7,000 258,650 Lear Corp. 1,900 93,100 Automobiles 0.45% Harley-Davidson, Inc. 19,065 827,230 Hyundai Motor Company, Ltd. 1,700 378,215 Distributors 0.08% Jardine Cycle and Carriage, Ltd. 5,000 200,406 Diversified Consumer Services 0.44% Apollo Group, Inc., Class A (I) 7,398 376,040 Matthews International Corp., Class A 9,980 361,176 Weight Watchers International, Inc. 5,500 424,545 Hotels, Restaurants & Leisure 1.76% Bally Technologies, Inc. (I) 6,270 247,226 CEC Entertainment, Inc. 10,080 390,096 Choice Hotels International, Inc. 9,380 285,996 Ctrip.com International, Ltd., ADR (I) 1,970 90,817 Marriott International, Inc., Class A 7,500 243,750 McDonald's Corp. 10,140 876,907 MGM Resorts International (I) 21,000 317,310 Sonic Corp. (I) 139,390 1,491,473 Starbucks Corp. 8,393 336,475 Wynn Macau, Ltd. 49,200 172,245 Wynn Resorts, Ltd. 1,600 245,888 Household Durables 1.00% NVR, Inc. (I) 2,155 1,465,594 Tempur-Pedic International, Inc. (I) 16,675 1,200,767 Internet & Catalog Retail 1.59% Amazon.com, Inc. (I) 8,741 1,945,047 Blue Nile, Inc. (I) 6,670 282,541 Netflix, Inc. (I) 3,315 881,757 priceline.com, Inc. (I) 2,103 1,130,678 Leisure Equipment & Products 1.26% Brunswick Corp. 13,600 296,888 Hasbro, Inc. 16,365 647,399 Mattel, Inc. 90,170 2,403,932 Media 2.01% Arbitron, Inc. 17,690 692,033 Comcast Corp., Class A 98,560 2,367,411 DIRECTV, Class A (I) 6,342 321,413 News Corp., Class A 19,226 308,001 Omnicom Group, Inc. 12,050 565,386 Sirius XM Radio, Inc. (I) 403,122 850,587 The Walt Disney Company 6,900 266,478 Multiline Retail 1.19% Fred's, Inc., Class A 22,100 291,278 Nordstrom, Inc. 3,800 190,608 Target Corp. 52,480 2,702,195 1 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Consumer Discretionary (continued) Specialty Retail 3.80% Abercrombie & Fitch Company, Class A 7,350 $537,432 Advance Auto Parts, Inc. 7,396 406,558 Ascena Retail Group, Inc. (I) 13,670 441,814 Belle International Holdings, Ltd. 101,000 221,768 Express, Inc. 14,600 327,624 Home Depot, Inc. 51,440 1,796,799 Lowe's Companies, Inc. 109,320 2,359,126 Monro Muffler Brake, Inc. 8,495 303,781 Ross Stores, Inc. 9,301 704,737 Signet Jewelers, Ltd. (I) 11,970 512,795 Stage Stores, Inc. 37,210 662,338 Teavana Holdings, Inc. (I) 1,800 50,760 The Buckle, Inc. 3,721 164,878 The Cato Corp., Class A 25,280 703,290 Tiffany & Company 2,300 183,057 TJX Companies, Inc. 5,466 302,270 Urban Outfitters, Inc. (I) 14,170 461,092 Textiles, Apparel & Luxury Goods 1.66% Burberry Group PLC 15,832 386,085 Christian Dior SA 1,571 250,297 Coach, Inc. 21,175 1,367,058 Deckers Outdoor Corp. (I) 2,443 242,468 Fossil, Inc. (I) 410 51,525 Hanesbrands, Inc. (I) 11,900 363,069 K-Swiss, Inc., Class A (I) 25,500 271,830 Lululemon Athletica, Inc. (I) 16,360 990,434 Ralph Lauren Corp. (I) 1,935 261,360 Skechers U.S.A., Inc., Class A (I) 14,840 247,086 Consumer Staples 6.86% 18,292,068 Beverages 2.03% Molson Coors Brewing Company 28,650 1,290,683 PepsiCo, Inc. 64,170 4,109,447 Food & Staples Retailing 1.89% Casey's General Stores, Inc. 9,840 442,800 CVS Caremark Corp. 50,870 1,849,125 Sysco Corp. 82,360 2,519,392 Whole Foods Market, Inc. 3,500 233,450 Food Products 1.89% General Mills, Inc. 33,810 1,262,804 Green Mountain Coffee Roasters, Inc. (I) 17,020 1,769,229 Kraft Foods, Inc., Class A 43,958 1,511,276 Ralcorp Holdings, Inc. (I) 5,800 501,700 Household Products 0.59% Colgate-Palmolive Company 18,710 1,578,750 Tobacco 0.46% Philip Morris International, Inc. 17,190 1,223,412 Energy 11.03% 29,434,611 Energy Equipment & Services 1.30% Baker Hughes, Inc. 5,735 443,774 Bristow Group, Inc. 6,560 318,029 2 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Energy (continued) Cameron International Corp. (I) 7,730 $432,416 Core Laboratories NV 922 100,203 Diamond Offshore Drilling, Inc. 6,756 458,259 Halliburton Company 6,100 333,853 Oceaneering International, Inc. 7,434 321,149 Schlumberger, Ltd. 7,360 665,123 SEACOR Holdings, Inc. 4,100 411,476 Oil, Gas & Consumable Fuels 9.73% Alpha Natural Resources, Inc. (I) 5,200 222,092 Anadarko Petroleum Corp. 27,700 2,286,912 Apache Corp. 9,510 1,176,577 BG Group PLC 99,420 2,338,547 BP PLC, ADR 6,080 276,275 Bumi PLC (I) 7,465 137,137 Bumi Resources Tbk PT 439,000 157,026 Canadian Natural Resources, Ltd. 20,426 822,964 Chesapeake Energy Corp. 8,000 274,800 Chevron Corp. 14,850 1,544,697 ConocoPhillips 7,770 559,362 CONSOL Energy, Inc. 5,300 284,080 EOG Resources, Inc. 8,340 850,680 Exxon Mobil Corp. 28,190 2,249,280 Gazprom OAO, ADR 18,204 266,871 Georesources, Inc. (I) 13,440 342,989 Occidental Petroleum Corp. 27,525 2,702,405 Peabody Energy Corp. 6,600 379,302 Penn Virginia Corp. 19,800 259,776 Petroleo Brasileiro SA, ADR 90,250 3,065,793 Plains Exploration & Production Company (I) 17,880 697,499 Range Resources Corp. 5,200 338,832 Royal Dutch Shell PLC, ADR, Class B 19,790 1,457,534 Ultra Petroleum Corp. (I) 47,870 2,241,273 Valero Energy Corp. 22,313 560,503 Vallares PLC (I) 8,138 138,925 Whiting Petroleum Corp. (I) 5,430 318,198 Financials 11.02% 29,403,378 Capital Markets 2.30% Ares Capital Corp. 30,170 486,944 BlackRock, Inc. 9,660 1,723,924 CETIP SA - Balcao Organizado de Ativos e Derivativos 18,805 321,329 Greenhill & Company, Inc. 18,410 810,776 SEI Investments Company 64,255 1,270,964 T. Rowe Price Group, Inc. 11,070 628,776 The Goldman Sachs Group, Inc. 3,630 489,941 UBS AG (I) 25,070 413,154 Commercial Banks 4.58% Cullen/Frost Bankers, Inc. 23,705 1,277,225 First Midwest Bancorp, Inc. 40,390 481,449 First Republic Bank (I) 18,205 515,566 Hancock Holding Company 8,340 274,803 International Bancshares Corp. 24,300 408,726 M&T Bank Corp. 18,825 1,623,468 MB Financial, Inc. 17,200 347,268 PNC Financial Services Group, Inc. 22,710 1,232,926 3 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) U.S. Bancorp 51,630 $1,345,478 Webster Financial Corp. 24,480 499,882 Wells Fargo & Company 144,510 4,037,609 Westamerica Bancorp. 3,700 173,641 Consumer Finance 0.14% American Express Company 7,550 377,802 Diversified Financial Services 0.84% JPMorgan Chase & Company 50,320 2,035,444 Justice Holdings, Ltd. (I) 12,957 207,623 Insurance 2.52% ACE, Ltd. 22,240 1,489,635 Alleghany Corp. (I) 900 296,469 Assured Guaranty, Ltd. 16,400 232,060 Delphi Financial Group, Inc., Class A 22,530 606,508 Marsh & McLennan Companies, Inc. 78,930 2,327,646 Platinum Underwriters Holdings, Ltd. 11,500 395,025 Primerica, Inc. 15,550 336,191 Reinsurance Group of America, Inc. 11,380 662,430 White Mountains Insurance Group, Ltd. 860 362,395 Real Estate Investment Trusts 0.24% DiamondRock Hospitality Company 19,750 201,845 Mack-Cali Realty Corp. 6,220 206,939 Ventas, Inc. 4,130 223,557 Real Estate Management & Development 0.09% Daito Trust Construction Company, Ltd. 1,000 96,254 Wheelock and Company, Ltd. 35,000 149,712 Thrifts & Mortgage Finance 0.31% First Niagara Financial Group, Inc. 25,560 313,110 Northwest Bancshares, Inc. 42,220 518,884 Health Care 9.49% 25,303,337 Biotechnology 1.43% Alexion Pharmaceuticals, Inc. (I) 7,710 437,928 Amgen, Inc. 8,510 465,497 Amylin Pharmaceuticals, Inc. (I) 5,100 60,741 Biogen Idec, Inc. (I) 3,200 325,984 Celgene Corp. (I) 16,100 954,730 Gilead Sciences, Inc. (I) 22,490 952,676 Vertex Pharmaceuticals, Inc. (I) 11,890 616,615 Health Care Equipment & Supplies 1.93% Edwards Lifesciences Corp. (I) 6,000 428,100 Gen-Probe, Inc. (I) 6,600 399,630 Haemonetics Corp. (I) 2,790 182,745 Hologic, Inc. (I) 44,220 821,165 Intuitive Surgical, Inc. (I) 2,021 809,512 Medtronic, Inc. 69,890 2,519,535 Health Care Providers & Services 2.00% Aetna, Inc. 5,700 236,493 AmerisourceBergen Corp. 7,137 273,418 Amsurg Corp. (I) 18,720 476,050 Cardinal Health, Inc. 15,580 681,781 CIGNA Corp. 5,000 248,850 4 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Health Care (continued) Express Scripts, Inc. (I) 9,434 $511,889 Laboratory Corp. of America Holdings (I) 3,173 287,981 UnitedHealth Group, Inc. 52,738 2,617,376 Health Care Technology 0.13% SXC Health Solutions Corp. (I) 5,300 334,589 Life Sciences Tools & Services 1.25% Agilent Technologies, Inc. (I) 19,890 838,562 Bruker Corp. (I) 9,978 171,821 Charles River Laboratories International, Inc. (I) 13,710 542,231 ICON PLC, ADR (I) 29,430 657,172 Pharmaceutical Product Development, Inc. 8,600 247,938 Waters Corp. (I) 9,860 866,595 Pharmaceuticals 2.75% Abbott Laboratories 1,533 78,674 AstraZeneca PLC, ADR 15,490 751,420 Auxilium Pharmaceuticals, Inc. (I) 6,000 112,440 Eli Lilly & Company 6,200 237,460 Endo Pharmaceuticals Holdings, Inc. (I) 6,400 238,400 Forest Laboratories, Inc. (I) 3,300 122,298 Johnson & Johnson 24,050 1,558,200 Merck & Company, Inc. 43,450 1,482,949 Pfizer, Inc. 137,490 2,645,308 Salix Pharmaceuticals, Ltd. (I) 2,800 108,584 Industrials 14.48% 38,612,180 Aerospace & Defense 2.62% General Dynamics Corp. 41,020 2,795,103 Goodrich Corp. 2,200 209,308 Honeywell International, Inc. 9,230 490,113 Northrop Grumman Corp. 30,520 1,846,765 Rockwell Collins, Inc. 14,170 780,625 Safran SA 5,249 217,216 Textron, Inc. 11,680 270,158 The Boeing Company 5,487 386,669 Air Freight & Logistics 1.14% C.H. Robinson Worldwide, Inc. 6,119 442,465 FedEx Corp. 8,670 753,250 United Parcel Service, Inc., Class B 26,800 1,855,096 Building Products 0.48% Lennox International, Inc. 34,625 1,280,433 Commercial Services & Supplies 0.71% ACCO Brands Corp. (I) 41,850 358,655 G&K Services, Inc., Class A 8,420 286,869 Ritchie Brothers Auctioneers, Inc. 14,820 405,920 United Stationers, Inc. 20,860 669,397 Waste Management, Inc. 5,590 176,029 Construction & Engineering 0.55% FLSmidth & Company A/S, B Shares 3,467 268,149 Foster Wheeler AG (I) 8,200 222,220 Jacobs Engineering Group, Inc. (I) 20,205 790,824 KBR, Inc. 4,900 174,685 5 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Industrials (continued) Electrical Equipment 0.63% Acuity Brands, Inc. 4,290 $208,880 AMETEK, Inc. 7,500 318,750 Belden, Inc. 24,690 909,827 Emerson Electric Company 4,768 234,061 Industrial Conglomerates 2.18% 3M Company 21,680 1,889,195 Carlisle Companies, Inc. 23,200 1,002,936 Danaher Corp. 10,920 536,281 General Electric Company 34,538 618,576 Tyco International, Ltd. 39,828 1,763,982 Machinery 4.50% Albany International Corp., Class A 23,550 625,724 Caterpillar, Inc. 9,920 979,997 Cummins, Inc. 5,360 562,157 Dover Corp. 5,640 341,051 ESCO Technologies, Inc. 12,330 427,604 Flowserve Corp. 3,540 351,805 IDEX Corp. 21,160 877,717 Illinois Tool Works, Inc. 50,727 2,526,205 Joy Global, Inc. 7,916 743,471 Mueller Industries, Inc. 14,830 556,570 Navistar International Corp. (I) 5,100 261,681 PACCAR, Inc. 25,280 1,082,237 Pall Corp. 3,500 173,530 Parker Hannifin Corp. 6,840 540,497 Stanley Black & Decker, Inc. 26,400 1,736,328 United Tractors Tbk PT 67,500 216,146 Marine 0.22% Kirby Corp. (I) 10,260 598,363 Professional Services 0.20% Manpower, Inc. 4,100 207,132 Towers Watson & Company, Class A 5,130 313,700 Road & Rail 0.54% Genesee & Wyoming, Inc., Class A (I) 10,120 557,005 Localiza Rent a Car SA 15,700 254,504 Swift Transporation Company (I) 18,200 206,388 Union Pacific Corp. 4,000 409,920 Trading Companies & Distributors 0.71% GATX Corp. 15,510 611,559 MSC Industrial Direct Company, Inc., Class A 17,675 1,091,962 Samsung C&T Corp. 2,472 196,490 Information Technology 20.89% 55,722,487 Communications Equipment 2.62% Acme Packet, Inc. (I) 7,800 459,576 ADTRAN, Inc. 1,900 62,871 Alcatel-Lucent, ADR (I) 51,415 208,231 Cisco Systems, Inc. 240,850 3,846,375 F5 Networks, Inc. (I) 2,670 249,592 HTC Corp. 300 8,925 Juniper Networks, Inc. (I) 23,070 539,607 Polycom, Inc. (I) 17,700 478,431 6 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Information Technology (continued) Qualcomm, Inc. 17,170 $940,573 Riverbed Technology, Inc. (I) 7,082 202,758 Computers & Peripherals 3.76% Apple, Inc. (I) 14,152 5,526,073 Dell, Inc. (I) 29,055 471,853 Diebold, Inc. 14,330 433,339 EMC Corp. (I) 97,350 2,538,888 NetApp, Inc. (I) 11,250 534,600 QLogic Corp. (I) 34,930 529,888 Electronic Equipment, Instruments & Components 0.50% Avnet, Inc. (I) 12,690 371,817 Coherent, Inc. (I) 4,180 200,765 Corning, Inc. 26,260 417,797 Jabil Circuit, Inc. 15,800 289,298 Universal Display Corp. (I) 1,500 44,865 Internet Software & Services 2.13% Dena Company, Ltd. 9,500 473,975 eBay, Inc. (I) 107,971 3,536,050 Google, Inc., Class A (I) 1,945 1,174,177 IAC/InterActiveCorp (I) 12,114 501,398 IT Services 3.37% Automatic Data Processing, Inc. 41,000 2,111,090 Cognizant Technology Solutions Corp., Class A (I) 3,370 235,462 Fiserv, Inc. (I) 12,360 746,050 International Business Machines Corp. 11,093 2,017,262 MAXIMUS, Inc. 15,340 592,584 Teradata Corp. (I) 9,200 505,632 The Western Union Company 143,880 2,792,711 Office Electronics 0.15% Zebra Technologies Corp., Class A (I) 9,760 390,400 Semiconductors & Semiconductor Equipment 3.71% Altera Corp. 34,070 1,392,782 Analog Devices, Inc. 41,020 1,411,088 ARM Holdings PLC, ADR 8,500 244,715 Avago Technologies, Ltd. 9,600 322,848 Broadcom Corp., Class A (I) 26,990 1,000,519 Cavium, Inc. (I) 4,000 137,960 Cree, Inc. (I) 6,900 226,734 Cypress Semiconductor Corp. (I) 11,400 234,612 Intel Corp. 41,240 920,889 Intersil Corp., Class A 16,400 197,620 Maxim Integrated Products, Inc. 69,040 1,585,158 MEMC Electronic Materials, Inc. (I) 7,033 52,185 NXP Semiconductor NV (I) 8,100 160,218 Skyworks Solutions, Inc. (I) 25,900 655,529 Xilinx, Inc. 41,860 1,343,706 Software 4.65% Adobe Systems, Inc. (I) 22,270 617,324 ANSYS, Inc. (I) 3,750 189,750 Autodesk, Inc. (I) 9,060 311,664 BMC Software, Inc. (I) 9,140 395,031 Cadence Design Systems, Inc. (I) 33,800 349,154 Check Point Software Technologies, Ltd. (I) 6,800 392,020 7 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Information Technology (continued) Citrix Systems, Inc. (I) 13,510 $973,260 Concur Technologies, Inc. (I) 5,900 268,096 FactSet Research Systems, Inc. 4,055 373,425 Microsoft Corp. 147,929 4,053,255 Oracle Corp. 85,100 2,602,358 Red Hat, Inc. (I) 4,225 177,788 Salesforce.com, Inc. (I) 3,340 483,331 TIBCO Software, Inc. (I) 10,500 273,420 VMware, Inc., Class A (I) 5,150 516,751 Websense, Inc. (I) 18,800 426,384 Materials 3.10% 8,265,606 Chemicals 0.86% CF Industries Holdings, Inc. 1,800 279,576 FMC Corp. 3,000 262,710 Kraton Performance Polymers, Inc. (I) 1,140 41,154 Monsanto Company 3,200 235,136 The Mosaic Company 4,400 311,168 The Sherwin-Williams Company 15,276 1,178,849 Construction Materials 0.07% Anhui Conch Cement Company, Ltd. 39,500 184,637 Containers & Packaging 0.48% AptarGroup, Inc. 7,110 362,966 Greif, Inc., Class A 3,930 239,927 Owens-Illinois, Inc. (I) 13,185 305,496 Silgan Holdings, Inc. 9,430 365,695 Metals & Mining 1.55% Cliffs Natural Resources, Inc. 3,430 308,083 First Quantum Minerals, Ltd. 1,700 235,682 Freeport-McMoRan Copper & Gold, Inc. 15,530 822,469 Glencore International PLC 70,612 547,607 Goldcorp, Inc. 3,600 172,116 IAMGOLD Corp. 9,100 182,000 Molycorp, Inc. (I) 3,800 241,794 Nucor Corp. 17,170 667,741 Rio Tinto PLC, ADR 4,690 332,896 Teck Resources, Ltd., Class B 5,900 291,696 Walter Energy, Inc. 2,647 324,443 Paper & Forest Products 0.14% Deltic Timber Corp. 7,170 371,765 Telecommunication Services 1.00% 2,672,427 Diversified Telecommunication Services 0.43% AT&T, Inc. 39,250 1,148,455 Wireless Telecommunication Services 0.57% American Tower Corp., Class A (I) 11,905 625,370 MetroPCS Communications, Inc. (I) 12,200 198,616 Softbank Corp. 8,000 312,206 Vodafone Group PLC, ADR 13,800 387,780 Utilities 1.60% 4,257,168 Electric Utilities 0.35% Okinawa Electric Power Company, Inc. 3,475 156,155 8 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Shares Value Utilities (continued) Unisource Energy Corp. 12,590 $463,564 Westar Energy, Inc. 11,610 299,654 Gas Utilities 1.01% Atmos Energy Corp. 9,600 320,928 New Jersey Resources Corp. 5,590 243,780 UGI Corp. 63,430 1,921,929 WGL Holdings, Inc. 5,590 216,948 Independent Power Producers & Energy Traders 0.24% NRG Energy, Inc. (I) 25,865 634,210 Options Purchased 5.46% $14,555,000 (Cost $12,851,228) Put Options 5.46% 14,555,000 S&P 500 Index (Expiration Date: 6-16-12; Strike Price: $1,200; Counteryparty: Morgan Stanley Company, Inc.) (I) 205,000 14,555,000 Short-Term Investments 3.68% $9,828,065 (Cost $9,828,065) Money Market Funds 3.68% 9,828,065 State Street Institutional U.S. Government Money Market Fund, 0.0110% (Y) 9,828,065 9,828,065 Total investments (Cost $286,550,990)† 104.10% $277,671,106 Other assets and liabilities, net (4.10%) ($10,938,791) Total net assets 100.00% $266,732,315 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $286,550,990. Net unrealized depreciation aggregated $8,879,884, of which $5,896,565 related to appreciated investment securities and $14,776,449 related to depreciated investment securities. 9 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07-31-11 Price Inputs Inputs Common Stocks Consumer Discretionary $41,324,779 $39,715,763 $1,609,016 — Consumer Staples 18,292,068 18,292,068 — — Energy 29,434,611 26,662,976 2,771,635 — Financials 29,403,378 28,949,789 453,589 — Health Care 25,303,337 25,303,337 — — Industrials 38,612,180 37,714,179 898,001 — Information Technology 55,722,487 55,239,587 482,900 — Materials 8,265,606 7,533,362 732,244 — Telecommunication Services 2,672,427 2,360,221 312,206 — Utilities 4,257,168 4,101,013 156,155 — Options Purchased 14,555,000 14,555,000 — — Short-Term Investments 9,828,065 9,828,065 — — Total Investments in Securities $277,671,106 $270,255,360 $7,415,746 — Other Financial Instrustments: Written Options ($9,890,000) ($9,890,00) — — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Options. There are two types of options, a put option and a call option. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the Fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the Fund’s exposure to such changes. Risks related 10 John Hancock Hedged Equity & Income FundAs of 7-31-11 (Unaudited) to the use of options include the loss of the premium, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values. Options are traded either over-the-counter or on an exchange. Options listed on an exchange are valued at their closing price. If no closing price is available, then they are valued at the mean between the last bid and ask prices from the exchange on which they are principally traded. For options not listed on an exchange, an independent pricing source is used to value the options at the mean between the last bid and ask prices. When the Fund purchases an option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently “marked-to-market” to reflect current market value. When the Fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect current market value of the option written. During the period ended July 31, 2011, the Fund used purchased options to mange against anticipated changes in securities markets. During the period ended July 31, 2011, the Fund held purchased options with markets values ranging up to $14.6 million as measured at each quarter end. During the period ended July 31, 2011, the Fund wrote option contracts to generate potential income. The following tables summarize the Fund’s written options activities during the period ended July 31, 2011 and the contracts held at July 31, 2011. NUMBER OF PREMIUMS RECEIVED (PAID) CONTRACTS Outstanding, beginning of period - - Options written 5,850 $14,616,003 Options closed (2,640) (4,434,376) Options exercised - - Options expired - - Outstanding, end of period 3,210 $10,181,627 NAME OF ISSUER EXERCISE EXPIRATION DATE NUMBER OF PREMIUM VALUE PRICE CONTRACTS CALLS S&P 500 Index $1,340 Aug 2011 1,160 $2,838,494 ($870,000) PUTS S&P 500 Index 1,075 Jun 2012 2,050 7,343,133 (9,020,000) Total 3,210 $10,181,627 ($9,890,000) Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: Risk Financial instruments location Asset Derivatives Liability Derivatives Fair Fair Value Value Equity contracts Written options, Purchased Options* $14,555,000 ($9,890,000) *Purchased options are included in the Portfolio’s Investments For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent Prospectus and Statement of Additional Information. 11 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Hedged Equity & Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
